DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 drawn to a photoelectric conversion element, in the reply filed on 1/27/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not fully met the burden of showing the special technical features considered as a whole according to Applicant’s newly defined a special technical feature is a whole invention and includes special and non-special common (shared) features: a substrate; a first electrode overlying the substrate and comprising conductive thin film layer (a), a metal thin-film layer, and a transparent conductive thin-film layer(b); an electron transport layer overlying the substrate containing metal oxide particles; a photoelectric conversion layer overlying the substrate containing two or more organic materials; a hole transport layer overlying the substrate; a second electrode overlying the substrate; and an insulating layer overlying the substrate, wherein the relation of 7.0 ≤ T/D ≤ 40.0. 
The examiner replies that the inventions lacks of unity as the examiner has shown an evidence, Park et al., that one or more of the same or corresponding special technical features are taught by the prior art (emphasis added). The examiner is not required to show an evidence including all features, e.g. special and non-special features. Park et al. teaches using “a PET substrate” (see first paragraph of “2. Experimental” of Park et al.). Synthetic resin substrate having an insulating layer formed thereon is widely used in the art, and commercially available PET substrate has an insulating layer overlying a PET layer/substrate (see [0011] of Noguchi et 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Large area roll-to-roll sputtering of transparent ITO/Ag/ITO cathodes for flexible inverted organic solar cell modules”, Document AY in IDS 1/21/2021) in view of Noguchi et al. (US 2010/0252101).
Regarding claim 1, Park et al. discloses a photoelectric conversion element comprising:
a substrate (see “a PET substrate” described in “2.Experimental”);
a first electrode (see “ITO/Ag/ITO” described in “2. Experimental”) overlying the substrate (PET) and comprising a transparent conductive thin film layer (a) of ITO, a metal thin film layer of Ag, and a transparent conductive thin film layer (b) of ITO;
an electron transport layer (see “ZnO buffer layer” described in “2. Experimental”) overlying the substrate (PET) and containing metal oxide particles (see “ZnO nanoparticles” described in “2. Experimental) having a diameter of 5-10nm (see “2. Experimental”);
a photoelectric conversion layer (see “PV-D4610:PC70BM active layer” described in “2. Experimental”) overlying the substrate (PET), containing two organic materials, e.g. PV-D4610 and PC70BM, and having a thickness of 200nm (see “2. Experimental”) ;
a hole transport layer (see PEDOT:PSS hole transporting layer described in “2. Experimental”) overlying the substrate (PET);
a second electrode (see “Ag layer” described in “2. Experimental”) overlying the substrate (PET);
wherein the ratio (T/D) of the thickness of the photoelectric conversion layer (T) to the average particle diameter of the metal oxide particles (D) is found to be 20 (200nm/10nm) to 40 (200nm/5nm), 20-40nm is right within the claimed range 7.0≤ T/D≤40.0. 
Park et al. does not explicitly disclose an insulating layer overlying a substrate.
Noguchi et al. discloses a moisture barrier film composed of a synthetic resin substrate film and a moisture barrier layer of an inorganic oxide such as aluminum oxide or silicon oxide formed on the substrate film is widely used; in particular, a PET film on which a layer of silicon oxide is formed thereon generally for reasons of its easy commercial availability and relatively inexpensive ([0011]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Park et al. by using a synthetic resin substrate such as PET having a moisture barrier layer such as silicon oxide formed thereon to form a moisture barrier film as taught by Noguchi et al. in place of the substrate PET; because Noguchi et al. teaches a moisture barrier film composed of a synthetic resin substrate film and a moisture barrier layer such as aluminum oxide or silicon oxide is widely used, and PET having silicon oxide formed thereon is easily commercially available and relative  inexpensive ([0011]). In such modification, the synthetic resin substrate such as PET corresponds to instant claimed 
Regarding claim 2, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses the metal oxide particles comprises zinc oxide (or ZnO, see claim 1 above or “2. Experimental” of Park et al.).
Regarding claim 4, modified Park et al. discloses a photoelectric conversion as in claim 1 above, wherein Park et al. discloses one of the two or more organic materials comprises a donor organic material of PV- D4610.
Regarding claim 8, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses the two organic materials comprises a fullerene derivative, or PC70BM (see claim 1 above, or “2. Experimental” of Park et al.).
Regarding claim 10, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. teaches the photoelectric conversion element is used as an organic thin-film solar cell (see title, abstract and “1. Introduction” of Park et al.)
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Arai et al. (US 2016/0260912).
Regarding claim 3, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses using PEDOT:PSS as the hole transport layer (see claim 1 above, or “2. Experimental” of Park et al.).
Modified Park et al. does not disclose using metal oxide such as molybdenum oxide, tungsten oxide, and vanadium oxide.
Arai et al. discloses PEDOT:PSS, molybdenum oxide, vanadium oxide are materials to be used as the hole transporting layer, wherein molybdenum oxide is preferred ([0080]).
International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 7, modified Park et al. discloses a photoelectric conversion element as in claim 1 above.
Modified Park et al. does not disclose one of the two organic material comprising a compound represented by the general formula (1) as claimed.
Arai et al. discloses using an organic compound (p-type organic semiconductor) having a general formula (1) as claimed (see General Formulas (1), (2) and exemplary compounds in pages 1-19).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric conversion element of modified Park et al. by using the organic compound having the general formula (1) as taught by Arai et al., because Arai et al. teaches such organic compound would generate high open-circuit voltage even with very weak light such as indoor light, highly soluble and exhibits high conversion efficiency with weak light ([0013] and [0023]). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Blouin et al. (“Toward a Rational Design of Poly (2,7-carbazole) Derivatives for Solar Cells”).
Regarding claims 4-6, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses using PV-D4610 in combination with fullerene derivative PC70BM.
Modified Park et al. does not explicitly disclose one of the two or more organic materials comprises a donor organic material comprising a P-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less.
Blouin et al. discloses poly(2,7-carbazole) derivatives are excellent potential candidate for bulk heterojunction (BHJ) solar cells that would provide ideal LUMO and HOMO energy levels in junction with the fullerene derivatives of PCBM (see paragraph bridging columns 1 and 2 in page 733), wherein the poly(2,7-carbazole) derivatives are p-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less (see Scheme 2, Table 1, Figure 7). 
It would have been obvious to one skilled in the art at the time the invention was made to have used poly(2,7-carbazole) derivatives of p-type semiconductor of low molecular electron conjugated compound having a highest occupied molecular orbital (HOMO) level from 5.1 to 5.5 eV and a number average molecular weight of 10,000 or less in junction with the fullerene derivative as taught by Blouin et al., because Blouin et al. discloses poly(2,7-carbazole) .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Park et al. as applied in claim 1 above, and further in view of Gou et al. (“Novel small-molecule zwitterionic electrolyte with ultralow work function as cathode modified for inverted polymer solar cells”) and Stoessel et al. (US 2008/0312396)
Regarding claim 9, modified Park et al. discloses a photoelectric conversion element as in claim 1 above, wherein Park et al. discloses a first electron transport layer containing the metal oxide of ZnO particles.
Modified Park et al. does not disclose including a second electron transport layer between the first electron transport layer (ZnO) and the photoelectric conversion layer, wherein the second electron transport layer containing amine compound having the general formula (4) as claimed.
Gou et al. discloses forming an interfacial modified layer of small molecule zwitterion (S1) between the electron transport layer (ZnO) and the photoelectric conversion layer (or active layer, see Fig. 1) to improve device performance (see first paragraph of first column of page 16).
Stoessel et al. teaches N,N-dimethylglycine, N,N-diethylglycine, N,N-dimethylalanine, 4-N,N-dimethylaminobutyric acid, etc. are zwitterions ([0051]). N,N-dimethylglycine, N,N-diethylglycine, N,N-dimethylalanine, 4-N,N-dimethylaminobutyric acid are amine compound having the general formula (4) as claimed.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of modify Park et al. by incorporating a second International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726